 

Exhibit 10.8

 



CONSULTING AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is made on this 31st of July 2019, between
ScoutCam Ltd., private company number 51-595040-0, whose address is at Omer
Industrial Park, No. 7A, P.O. Box 3030, Omer 8496500, Israel (the “Company”) and
Prof. Benad Goldwasser, whose address is at Rosenblum Herzl 8, Tel Aviv (the
“Consultant”).

 

WHEREAS: the Company wishes the Consultant to provide the Company with certain
services and the Consultant wishes to render such services to the Company; and  
  WHEREAS: the Consultant represents to the Company that he is ready, qualified,
willing and able to carry out his obligations and undertakings towards the
Company pursuant hereto; and     WHEREAS: the Company and the Consultant desire
to regulate their relationship in accordance to the terms and conditions set
forth in this Agreement.

 

NOW THEREFORE, the parties hereto agree as follows:

 

1. The Services

 

  1.1. The Company hereby engages the Consultant as an independent consultant
and the Consultant hereby agrees to serve as a consultant to the Company and
provide the services specified in Schedule A attached hereto (the “Services”).
The engagement hereunder has commenced on March 1, 2019 (the “Effective Date”).
        1.2. The Consultant shall cooperate on an ongoing basis with such
employees, consultants and contractors of the Company as determined by the
Company from time to time; the person within the Company who shall be in charge
of the engagement of the Consultant shall be the Company’s board of directors or
such other person as determined by the Company from time to time. The Company
may require the Consultant to provide reports or other types of ongoing
information concerning the Services as determined from time to time, whether or
not set forth herein.         1.3. The Consultant shall devote all of the
necessary time in performing his duties and responsibilities under this
Agreement, as shall be reasonably required by the Company.         1.4. The
Consultant agrees to perform his duties described herein in a faithful, diligent
and professional manner.         1.5. Nothing in this Agreement shall be
interpreted as preventing or restricting the Consultant from supplying services
to any third party, as long as such services to third parties (i) do not
conflict with any obligation or undertaking of the Consultant hereunder, and
(ii) do not interfere with the performance of or restrict the ability of the
Consultant to perform the Services hereunder.

 

2. Term and Termination

 

  2.1. This Agreement shall commence upon the Effective Date and shall continue
until terminated in accordance with Section ‎2.2 below.         2.2.
Notwithstanding the above, this Agreement may be terminated at any time by the
Consultant or by the Company by giving the other party 60 days’ advance notice
in writing (the “Notice Period”), provided that the Company may terminate this
Agreement forthwith for Cause (as defined herein) without advance notice. A
termination for “Cause” is a termination due to: (i) the Consultant’s conviction
or indictment of any felony;(iv) a material breach of trust by the Consultant or
embezzlement of funds of the Company or any Affiliate (as defined in Section
‎9.1 below) thereof; (v) involvement in sexual harassment of any employee of the
Company or other party in connection with the performance of the Services; or
(vi) causing grave injury to the business, assets, operations or reputation of
the Company or any Affiliate thereof. Nothing herein shall derogate from the
Company’s rights with respect to such termination for Cause, including the right
to set off damages against the Consultant’s Consulting Fees (as defined in
Section ‎3.1 below).         2.3. In the event of termination other than for
Cause, the Consultant shall be entitled to Consulting Fees only to the extent
that he provides Services to the Company during the Notice Period.

 

 

- 2 - 

 

3. Consideration

 

  3.1. Consulting Fee

 

  3.1.1. In consideration for the Services rendered by the Consultant pursuant
to this Agreement the Company shall pay the Consultant a monthly fee in the
amount of US$ 10,000 (plus VAT, if required by law) (the “Consulting Fee”).    
    3.1.2. All payments of Consulting Fees hereunder shall be made on a monthly
basis, within 10 days from, and subject to, receipt by the Company of a duly
issued tax invoice(s) and receipt(s) by the Consultant for the amount due.      
  3.1.3. The Consulting Fees are inclusive of any and all taxes, and the
Consultant shall bear full responsibility for all taxes of any kind or nature
relating, directly or indirectly, to the Consulting Fees and otherwise to the
Services hereunder. To the extent that any such taxes may be imposed upon the
Company, the Company may deduct such amounts from any payments due to the
Consultant. The Company shall be entitled to withhold and deduct from payments
due hereunder any and all amounts as may be required from time to time under any
applicable law. VAT shall be charged on all amounts payable hereunder, including
any stock options, as required by law.

 

  3.2. Reimbursement of Expenses           The Company shall reimburse
Consultant for necessary and customary business expenses incurred by Consultant,
in accordance with the Company’s policy, as amended from time to time.

 

  3.3. Stock Options

 

  3.3.1. Subject to the terms of the Company’s 2019 Share Incentive Plan (the
“ESOP”), the Consultant shall be granted, subject further to execution of an
option agreement in a form provided by the Company and all other required
documents and agreements required by the Company, options to purchase ordinary
share of the Company (the “Options”), representing 5% of the fully diluted share
capital of the Company post issuance of the next financing round (for this
purpose, such financing round not to exceed $3.0 million or, if the pre-money
valuation of the Company in such financing round is at least of $10, than $5.0
million)(the “Financing”). The Options will vest over a period of four (4) years
commencing May 22, 2019, in eight equal semi-annual instalments, (ii) the term
of the SC Options shall be of six (6) years from the date of grant, unless they
have been exercised or cancelled in accordance with the terms and conditions of
the ESOP (iii) unless previously exercised or cancelled, the Options may be
exercised until 180 days following the termination of service, (iv) the exercise
price per share of the Options will be calculated based on a 25% discount on the
sale price of the ordinary shares of the Company in the next fund raising of the
Company following the execution of this Agreement, provided that the Company’s
valuation is not more than $7.5 million, and (v) the Options shall be
accelerated upon the closing of a material transaction, resulting in change of
control of the Company and/or in case of the Consultant is dismissed not for
Cause. In the event that the Company effect a share exchange agreement pursuant
to which the Company becomes an indirect subsidiary of Medigus Ltd., any
reference to Financing under this Section 3.3.1 shall apply mutatis mutandis for
options for stock to be issued by the new direct Parent of the Company.

 

 

- 3 - 

 

  3.4. Full Consideration           Other than the consideration specified in
this Section ‎3, which consideration constitutes full consideration for the
Services rendered hereunder, the Consultant will not be entitled to any other
consideration for rendering the Services hereunder.

 

4. Confidentiality, Non-Competition and Invention Assignment Undertaking      
Simultaneously with the execution of this Agreement, and a as condition hereto,
the Consultant hereby executes the Undertaking attached hereto as Schedule B.

 

5. Relationship of Parties

 

  5.1. Despite the fact that the Company has offered the Consultant to provide
the Services as a salaried employee of the Company, the Consultant requested to
provide the Services in the capacity of an independent contractor only.
Therefore, the Company increased the salary which was initially offered to
Consultant by 50% in order to enable Consultant to cover several payments and
expenses which he has to bear as an independent contractor, including the
purchase of pension coverage and disability insurance.         5.2. The parties
hereto hereby declare and approve, that this Agreement is a Contractors
Agreement within the meaning of the Israeli Contractors Law – 1974 (the
“Contractors Law”), and that nothing in this Agreement that shall be interpreted
or construed as creating or establishing any partnership, joint venture,
employment relationship, franchise or agency or any other similar relationship
between the Company or its Affiliates and the Consultant or any of his agents
and employees, and it is specifically clarified that with respect to the
Services, no employer-employee relationship will be formed between the Company
or its Affiliates and the Consultant or any of his agents and employees, and the
Consultant is not entitled to any social or other benefits resulting from
employer-employee relationship. Notwithstanding the above, the Consultant hereby
waives any right to a lien in accordance with Section 5 of the Contractors Law
or any other law. The Consultant hereby acknowledges that the Company is relying
upon the truthfulness and accuracy of the representations set forth in this
Section 5.2 in engaging the Consultant.         5.3. The Consultant shall bear
and/or will defend, indemnify and hold the Company, or any third party on its
behalf, harmless from and against all claims, all damages, losses and expenses,
including reasonable fees and expenses of attorneys and other professionals,
upon receipt of demand (i) relating to any obligation, future or past, imposed
upon the Company to pay any withholding tax payments regarding consulting
services, social security, unemployment or disability insurance or similar terms
in connection with compensation received by Consultant or, or which are based
upon a stipulation by a competent judicial authority that an employer - employee
relationship was created between the Company or its Affiliates and the
Consultant and/or his agents and employees; and (ii) resulting from any act,
omission or negligence on Consultant’s or any of his employees’ part in the
performance or failure to perform the scope of work under this Agreement.

 

 

- 4 - 

 

  5.4. The Consultant acknowledges that the Consultant has read and fully
understood the terms of this structure of the relationship between the parties
as an independent contractor and that Consultant has consulted and received
advice of counsel regarding said structure of the relationship between the
parties hereto and has had sufficient opportunity to do so.         5.5. It is
hereby clarified that any right granted to the Company to instruct and/or
oversee the Services by the Consultant is granted in order to ensure the
performance of the Services in full and not to imply or justify an employer
-employee relationship between the Company and the Consultant or any of his
agents or employees.         5.6. The Consultant shall be responsible to pay any
and all payments, salary, taxes and all other benefits and any amounts due to
any relevant social security or similar authority with respect to its employees
and/or the Services provided by any of them pursuant to this Agreement. The
Consultant undertakes to acquire for [himself/herself] pension coverage in a
customary amount. The Consultant, hereby releases and forever discharges the
Company and its Affiliates, from any and all claims, which [he/she] ever had,
now has, or may claim to have against the Company and/or its Affiliates in
connection with the existence of any employer - employee relationship between
Company or its Affiliates and Consultant or any of his agents and employees.    
    5.7. In light of the above, should it be held by any competent judicial
authority that the relationship between the Consultant or any of his employees
or agents, and the Company (or any of its Affiliates) in respect of the Services
rendered by the Consultant pursuant to this Agreement is one of employer and
employee, the parties agree that the “salary” that the Consultant would be
entitled to as an “employee” (including for the purpose of social security and
social benefits), for the provision of the Services within the framework of this
Agreement, shall be 60% of the average monthly Consulting Fee (the “Agreed
Employee Compensation”).         5.8. The Consultant will be obligated to return
to the Company all surplus payments that the Company paid beyond the Agreed
Employee Compensation (the “Surplus Sum”), on the day that a demand and/or claim
which contradicts this Agreement is filed or on the day that a decision under
Section ‎5.7 is made, pursuant to which it is claimed or decided that the
Consultant is a salaried employee of the Company.         5.9. Any Surplus Sum
that the Consultant is obligated to return will be subject to interest linked to
the last known Israeli Consumer Price Index on the date said Surplus Sum is to
be returned to the Company.         5.10. The Company will be entitled to deduct
from and set off against amounts due to the Consultant pursuant to this
Agreement and/or pursuant to any other agreement, law, or otherwise, any
amounts, which the Consultant is required to pay the Company pursuant to this
Agreement (including the Surplus Sum), any other agreement, any law, or
otherwise.

 

 

- 5 - 

 

6. Warranties       Consultant represents and warrants that:

 

  6.1. The Consultant does not have currently and shall not have during the term
of the provisions of the Services, any outstanding agreement or obligation that
is or will be in conflict with any of the provisions of this Agreement, or that
would preclude the Consultant from complying with the provisions hereof or
otherwise restrict the Consultant in any way in performing the Services.        
6.2. The Consultant represents and warrants that the execution and delivery of
this Agreement, the performance of the Services and the fulfillment of the terms
hereof will not: (a) constitute, in whole or in part, a default, violation or
breach under or conflict in any way with any agreement, obligation, undertaking
or commitment to which the Consultant is a party or by which he is bound,
including without limitation, any confidentiality, invention assignment or
non-competition agreement and (b) do not require the consent, permission or
authorization of or notification to any person or entity.         6.3. The
Consultant hereby undertakes to comply with all Company disciplinary
regulations, work rules, policies, procedures and objectives, which are relevant
to the performance of the Services or otherwise to consultants of the Company.  
      6.4. The Consultant agrees that the Company may monitor the Consultant’s
use of its Systems (as defined below) and copy, transfer and disclose such
electronic communications and content transmitted by or stored in such Systems,
in pursuit of the Company’s legitimate business interests, all in accordance
with the Company’s policies in place from time to time, and subject to
applicable law. For the purposes of this Section, the term “Systems” includes
all of the Company’s owned or leased computers (including laptops), mobile
phones and other mobile devices, keys, PDAs, credit cards, printers, card access
to any company building, files, e-mails, tapes, programs, records and software,
computer access codes or disks, and other similar systems.         6.5. The
Consultant shall not solicit or accept in connection with the performance of the
Services or in connection with the Company, any gift, benefit, favor, loan, or
any other thing of monetary value, from a person who is or is possibly
connected, directly or indirectly, to either the business of the Company, a
competitor of the Company or a potential competitor of the Company.         6.6.
The Consultant shall not make any representations or warranties to anyone with
respect to any contract or otherwise without the Company’s prior written
authorization.         6.7. The Consultant shall take all necessary precautions
to prevent the occurrence of any bodily injury or property damage, to the
Company, its employees or any third party, arising out of or resulting from the
performance of the Services and shall be solely responsible, and liable, for any
such bodily injury or property damage.

 

7. Miscellaneous

 

  7.1. In this Agreement the term “Affiliate” shall mean, any person or entity
that directly or indirectly controls, is controlled by, or is under common
control with, a party to this Agreement. For purposes hereof, the term “control”
means the power to direct the management or affairs of a person or entity
through the ownership of voting securities, by contract, or otherwise.        
7.2. The preamble and the schedules hereto shall form an integral part of this
Agreement. All headings of the Sections and Subsections of this Agreement are
intended for convenience of reference and shall not be used in interpreting this
Agreement.

 

 

- 6 - 

 

  7.3. Assignment. Neither this Agreement nor any interest herein may be
assigned by the Consultant without the prior written consent of the Company. The
Company may assign or transfer this Agreement or any of its rights and/or
obligations under this Agreement without the Consultant’s consent.         7.4.
Entire Agreement; Amendments. This Agreement constitutes the entire agreement
between the Consultant and the Company with respect to the subject matter hereof
and supersedes any other arrangement, understanding or agreement, verbal or
otherwise. No amendment of or waiver of, or modification of any obligation under
this Agreement will be enforceable unless set forth in a writing signed by the
parties hereto. No delay or failure to require performance of any provision of
this Agreement shall constitute a waiver of that provision as to that or any
other instance.         7.5. Law; Jurisdiction. This Agreement shall be governed
by the laws of the State of Israel (excluding its conflict of law principles)
and the competent courts/tribunals of Tel-Aviv shall have exclusive jurisdiction
over any disputes arising hereunder.         7.6. No Waiver. No failure or delay
on the part of any party hereto in exercising any right, power or remedy
thereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. Any waiver
granted thereunder must be in writing and shall be valid only in the specific
instance in which given.         7.7. Severability. If any provision of this
Agreement is held by a court of competent jurisdiction to be unenforceable under
applicable law, then such provision shall be excluded from this Agreement and
the remainder of this Agreement shall be interpreted as if such provision were
so excluded and shall be enforceable in accordance with its terms; provided,
however, that in such event this Agreement shall be interpreted so as to give
effect, to the greatest extent consistent with and permitted by applicable law,
to the meaning and intention of the excluded provision as determined by such
court of competent jurisdiction.         7.8. Notices. Any notice or other
communication in connection with this Agreement must be in writing to the
address set forth in the preamble to this Agreement (or to such other address as
shall be specified by like notice) and will be deemed given: (i) if sent by a
delivery service, on the date confirmed as the actual date of delivery by such
service; (ii) if sent by registered air mail, return receipt requested, within
seven (7) days of mailing; or (iii) if sent by facsimile or email with
electronic confirmation of transmission, on the next business day after
transmission, if not transmitted on a business day, or on the day of
transmission, if transmitted on a business day.         7.9. Survival. The
provisions of Sections ‎4, ‎5, ‎6 and ‎7 of this Agreement, including the
provisions of Schedule B, shall continue and remain in full force and effect
following the termination or expiration of this Agreement, for whatever reason.

 

-Signature Page Follows-

 

 

- 7 - 



 

IN WITNESS WHEREOF, the parties have signed this Agreement as of the date
hereof.

 

/s/ Yaron Silberman/ /s/ Tanya Yosef   /s/ Benad Goldwasser ScoutCam Ltd.  
Prof. Benad Goldwasser By: Yaron Silberman / Tanya Yosef   By:         Title:
Interim CEO / CFO   Title:  

 

 

- 8 - 

 

SCHEDULE A



SERVICES

 

“Services” shall mean management services as the Company’s chairman of its board
of directors.

 

 

- 9 - 

 

SCHEDULE B

 

UNDERTAKING

 

THIS UNDERTAKING (“Undertaking”) is entered into as of the 31st day of July 2019
by Prof. Benad Goldwasser, whose address is at Rosenblum Herzl 8, Tel Aviv (the
“Consultant”).

 

WHEREAS, Consultant wishes to be engaged by ScoutCam Ltd. of Omer Industrial
Park, No. 7A, P.O. Box 3030, Omer 8496500, Israel (the “Company”); and    
WHEREAS, it is critical for the Company to preserve and protect its Confidential
Information (as defined below) and its rights in Inventions (as defined below)
and in all related intellectual property, and Consultant is entering into this
Undertaking as a condition to Consultant’s engagement with the Company.

 

NOW, THEREFORE, the Consultant undertakes and warrants towards the Company as
follows:

 

References herein to the term “Company” shall include any of the Company’s
direct or indirect parent, subsidiary and affiliated companies, and their
respective successors and assigns.

 

1. Confidentiality.

 

1.1. Consultant acknowledges that the Consultant may have access to information
that relates to the Company, its business, assets, financial condition, affairs,
activities, plans and projections, customers, suppliers, partners, and other
third parties with whom the Company agreed or agrees, from time to time, to hold
information of such party in confidence (the “Confidential Information”).
Confidential Information shall include, without limitation, information, whether
or not marked or designated as confidential, concerning technology, products,
research and development, patents, copyrights, inventions, trade secrets, test
results, formulae, processes, data, know-how, marketing, promotion, business and
financial plans, policies, practices, strategies, surveys, analyses and
forecasts, financial information, customer lists, agreements, transactions,
undertakings and data concerning employees, consultants, officers, directors,
and shareholders. Confidential Information includes information in any form or
media, whether documentary, written, oral, magnetic, electronically transmitted,
through presentation or demonstration or computer generated. Confidential
Information shall not include information that: (i) has become part of the
public domain not as a result of a breach of any obligation owed by the
Consultant to the Company; or (ii) is required to be disclosed by law or the
binding rules of any governmental organization, provided, however, that
Consultant gives the Company prompt notice thereof so that the Company may seek
a protective order or other appropriate remedy, and further provided, that in
the event that such protective order or other remedy is not obtained, Consultant
shall furnish only that portion of the Confidential Information which is legally
required, and shall exercise all reasonable efforts required to obtain
confidential treatment for such information.     1.2. Consultant acknowledges
and understands that the engagement by the Company and the access to
Confidential Information creates a relationship of confidence and trust with
respect to such Confidential Information.     1.3. During the term of the
Consultant’s engagement and at any time after termination or expiration thereof,
for any reason, the Consultant shall keep in strict confidence and trust, shall
safeguard, and shall not disclose to any person or entity, nor use for the
benefit of any party other than the Company, any Confidential Information, other
than with the prior express consent of the Company.     1.4. All right, title
and interest in and to Confidential Information are and shall remain the sole
and exclusive property of the Company or of the third party providing such
Confidential Information to the Company, as the case may be. Without limitation
of the foregoing, Consultant agrees and acknowledges that all memoranda, books,
notes, records, email transmissions, charts, formulae, specifications, lists and
other documents (contained on any media whatsoever) made, reproduced, compiled,
received, held or used by Consultant in connection with the engagement by the
Company or that otherwise relates to any Confidential Information (the
“Confidential Material”), shall be the Company’s sole and exclusive property and
shall be deemed to be Confidential Information. All originals, copies,
reproductions and summaries of the Confidential Material shall be delivered by
Consultant to the Company upon termination or expiration of Consultant’s
engagement for any reason, or at any earlier time at the request of the Company,
without the Consultant retaining any copies thereof.

 

 

- 10 - 

 

1.5. During the term of Consultant’s engagement with the Company, Consultant
shall not remove from the Company’s offices or premises any Confidential
Material unless and to the extent necessary in connection with the duties and
responsibilities of Consultant and permitted pursuant to the then applicable
policies and regulations of the Company. In the event that such Confidential
Material is duly removed from the Company’s offices or premises, Consultant
shall take all actions necessary in order to secure the safekeeping and
confidentiality of such Confidential Material and return the Confidential
Material to their proper files or location as promptly as possible after such
use.     1.6. During the term of the Consultant’s engagement with the Company,
Consultant will not improperly use or disclose any proprietary or confidential
information or trade secrets, and will not bring onto the premises of the
Company any unpublished documents or any property, belonging to any former
employer or any other person to whom Consultant has an obligation of
confidentiality and/or non-use (including, without limitation, any academic
institution or any entity related thereto), unless generally available to the
public or consented to in writing by that person.

 

2. Unfair Competition and Solicitation.

 

2.1. Consultant undertakes that during the term of engagement with the Company
Consultant shall not engage, establish, open or in any manner whatsoever become
involved, directly or indirectly, either as an employee, owner, partner, agent,
shareholder, director, consultant or otherwise, in any business, occupation,
work or any other activity which competes with the business of the Company.    
2.2. Consultant undertakes that for a period of twelve (12) months following
termination of the Consultant’s engagement with the Company for whatever reason
Consultant shall not engage, establish, open or in any manner whatsoever become
involved, directly or indirectly, either as an employee, owner, partner, agent,
shareholder, director, consultant or otherwise, in any business, occupation,
work or any other activity which is reasonably likely to involve or require the
use of any of the Company’s Major Assets, as defined below. The Consultant
confirms that engagement, establishment, opening or involvement, directly or
indirectly, either as an employee, owner, partner, agent, shareholder, director,
consultant or otherwise, in any business, occupation, work or any other activity
which competes with the business of the Company as conducted during the term of
engagement or contemplated, during such term, to be conducted, is likely to
require the use of all or a portion of the Company’s Major Assets.     2.3. The
Consultant undertakes that during the term of engagement with the Company and
for a period of twelve (12) months thereafter: (i) Consultant shall not,
directly or indirectly, solicit, hire or retain as an employee, consultant or
otherwise, any employee of the Company or induce or attempt to induce any such
employee to terminate or reduce the scope of such employee’s engagement with the
Company; and (ii) Consultant shall not, directly or indirectly, solicit or
induce, or attempt to solicit or induce, any consultant, service provider,
agent, distributor, customer or supplier of the Company to terminate, reduce or
modify the scope of such person’s engagement with the Company.     2.4. The
Consultant acknowledges that in view of Consultant’s exposure to, and
involvement in, the Company’s sensitive and valuable proprietary information,
property (including, intellectual property) and technologies, as well as its
goodwill and business plans (the “Company’s Major Assets”), the provisions of
this Section ‎2 above are reasonable and necessary to legitimately protect the
Company’s Major Assets, and are being undertaken by Consultant as a condition to
the engagement of Consultant by the Company. Consultant confirms that Consultant
has carefully reviewed the provisions of this Section 2, fully understands the
consequences thereof, and has assessed the respective advantages and
disadvantages to Consultant of entering into this Undertaking and, specifically,
Section 2 hereof.

 



 

- 11 - 

 

3. Ownership of Inventions.

 

3.1. The Consultant will notify and disclose in writing to the Company, or any
persons designated by the Company from time to time, all information,
improvements, inventions, trademarks, works of authorship, designs, trade
secrets, formulae, processes, techniques, know-how, and data, whether or not
patentable or registerable under copyright or any similar laws, made or
conceived or reduced to practice or learned by Consultant, either alone or
jointly with others, during Consultant’s engagement with the Company (all such
information, improvements, inventions, trademarks, works, designs, trade
secrets, formulae, processes, techniques, know-how, and data are hereinafter
referred to as the “Invention(s)”) immediately upon discovery, receipt or
invention as applicable.     3.2. The Consultant agrees that all the Inventions
are, upon creation, Inventions of the Company, shall be the sole property of the
Company and its assignees, and the Company and its assignees shall be the sole
owner of all title, rights and interest in and to any patents, copyrights, trade
secrets and all other rights of any kind or nature, including moral rights, in
connection with such Inventions. Consultant hereby irrevocably and
unconditionally assigns to the Company all the following with respect to any and
all Inventions: (i) all title, rights and interest in and to any patents, patent
applications, and patent rights, including any and all continuations or
extensions thereof; (ii) rights associated with works of authorship, including
copyrights and copyright applications, Moral Rights (as defined below) and mask
work rights; (iii) rights relating to the protection of trade secrets and
confidential information; (iv) design rights and industrial property rights; (v)
any other proprietary rights relating to intangible property including
trademarks, service marks and applications thereof, trade names and packaging
and all goodwill associated with the same; (vi) any and all title, rights and
interest in and to any Invention; and (vii) all rights to sue for any
infringement of any of the foregoing rights and the right to all income,
royalties, damages and payments with respect to any of the foregoing rights.
Consultant also hereby forever waives and agrees never to assert any and all
Moral Rights Consultant may have in or with respect to any Inventions, even
after termination of engagement on behalf of the Company. “Moral Rights” means
any right to claim authorship of a work, any right to object to any distortion
or other modification of a work, and any similar right, existing under the law
of any country in the world, or under any treaty.     3.3. The Consultant
further agrees to perform, during and after the term of Consultant’s engagement
with the Company, all acts deemed reasonably necessary or desirable by the
Company to permit and assist it, at the Company’s expense, in obtaining,
maintaining, defending and enforcing the Inventions in any and all countries.
Such acts may include, but are not limited to, execution of documents and
assistance or cooperation in legal proceedings. Consultant hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents,
as Consultant’s agents and attorneys-in-fact to act for and on Consultant’s
behalf and instead of Consultant, to execute and file any documents and to do
all other lawfully permitted acts to further the above purposes with the same
legal force and effect as if executed by Consultant.     3.4. The Consultant
shall not be entitled to any monetary consideration or any other consideration
except as explicitly set forth in the Consulting Agreement. Without limitation
of the foregoing, Consultant irrevocably confirms that the consideration
explicitly set forth in the Consulting Agreement is in lieu of any rights for
compensation that may arise in connection with the Inventions under applicable
law and waives any right to claim royalties or other consideration with respect
to any Invention, including under Section 134 of the Israeli Patent Law - 1967.
Any oral understanding, communication or agreement with respect to the matters
set forth herein, not memorialized in writing and duly signed by the Company,
shall be void.

 



 

- 12 - 

 

4. General.

 

4.1. The Consultant represents that the performance of all the terms of this
Undertaking and Consultant’s duties as a consultant of the Company does not and
will not breach any invention assignment, proprietary information, non-compete,
confidentiality or similar agreements with, or rules, regulations or policies
of, any other party (including, without limitation, any academic institution or
any entity related thereto). Consultant acknowledges that the Company is relying
upon the truthfulness and accuracy of such representations in its decision to
engage with the Consultant.     4.2. The Consultant acknowledges that the
provisions of this Undertaking serve as an integral part of the terms of the
Consulting Agreement and reflect the reasonable requirements of the Company in
order to protect its legitimate interests with respect to the subject matter
hereof.     4.3. The Consultant recognizes and acknowledges that in the event of
a breach or threatened breach of this Undertaking by Consultant, the Company may
suffer irreparable harm or damage and will, therefore, be entitled to injunctive
relief to enforce this Undertaking (without limitation to any other remedy at
law or in equity).     4.4. This Undertaking is governed by and construed in
accordance with the laws of the State of Israel, without giving effect to its
laws pertaining to conflict of laws. Any and all disputes in connection with
this Undertaking shall be submitted to the exclusive jurisdiction of the
competent courts or tribunals, as relevant, located in the city of
Tel-Aviv-Jaffa, Israel.     4.5. If any provision of this Undertaking is
determined by any court of competent jurisdiction to be invalid, illegal or
unenforceable in any respect, such provision will be enforced to the maximum
extent possible given the intent of the parties hereto. If such clause or
provision cannot be so enforced, such provision shall be stricken from this
Undertaking only with respect to such jurisdiction in which such clause or
provision cannot be enforced, and the remainder of this Undertaking shall be
enforced as if such invalid, illegal or unenforceable clause or provision had
(to the extent not enforceable) never been contained in this Undertaking. In
addition, if any particular provision contained in this Undertaking shall for
any reason be held to be excessively broad as to duration, geographical scope,
activity or subject, it shall be construed by limiting and reducing the scope of
such provision so that the provision is enforceable to the fullest extent
compatible with applicable law.     4.6. The provisions of this Undertaking
shall continue and remain in full force and effect following the termination or
expiration of the engagement between the Company and Consultant, for whatever
reason. This Undertaking shall not serve in any manner so as to derogate from
any of Consultant’s obligations and liabilities under any applicable law.    
4.7. This Undertaking constitutes the entire agreement between Consultant and
the Company with respect to the subject matter hereof and supersedes all prior
agreements, proposals, understandings and arrangements, if any, whether oral or
written, with respect to the subject matter hereof. No amendment, waiver or
modification of any obligation under this Undertaking will be enforceable unless
set forth in a writing signed by the Company. No delay or failure to require
performance of any provision of this Undertaking shall constitute a waiver of
that provision as to that or any other instance. No waiver granted under this
Undertaking as to any one provision herein shall constitute a subsequent waiver
of such provision or of any other provision herein, nor shall it constitute the
waiver of any performance other than the actual performance specifically waived.
    4.8. This Undertaking, the rights of the Company hereunder, and the
obligations of Consultant hereunder, will be binding upon and inure to the
benefit of their respective successors, assigns, heirs, executors,
administrators and legal representatives. The Company may assign any of its
rights under this Undertaking. Consultant may not assign, whether voluntarily or
by operation of law, any of Consultant’s obligations under this Undertaking,
except with the prior written consent of the Company.

 

IN WITNESS WHEREOF, the undersigned, has executed this Undertaking as of the
date first mentioned above.

 

Printed Name: Prof. Benad Goldwasser   Signature:     

 

 

 



 